 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 889
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com
     Attorney for Deandre Spencer
 6
 7
                                      UNITED STATES DISTRICT COURT
 8
                                             DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,                         )
11                                                     )      CASE NO. 2:18-CR-00107-APG-GWF
                Plaintiff,                             )
12                                                     )
                        vs.                            )
13                                                     )      STIPULATION TO CONTINUE
     DEANDRE SPENCER,                                  )      SENTENCING
14                                                     )      (FIRST REQUEST)
                Defendant.                             )
15                                                     )
16              IT IS HEREBY STIPULATED AND AGREED , between the United States of America,
17   through its attorneys, DAYLE ELIESON, United States Attorney, and KILBY MACFADDEN,
18   Assistant United States Attorney, and Defendant Deandre Spencer, through his counsel, RICHARD
19   A. WRIGHT, WRIGHT MARSH & LEVY, that the sentencing hearing currently scheduled for
20   December 13, 2018 at 10:00 a.m., be vacated and set to a date and time convenient to this Court, but
21   no sooner than seven (7) days from the current sentencing date and as soon as practicable.
22              This stipulation is entered into for the following reasons:
23              1.      Counsel for Defendant, RICHARD A. WRIGHT, is currently in Los Angeles and is
24   unable to return to Las Vegas because of an emergency.
25              2.      The parties agree to the requested continuance.
26              3.      Additionally, denial of this request for continuance could result in a miscarriage of
27   justice.
28   ///
 1          4.     The additional time requested by this Stipulation is made in good faith and not for
 2   purposes of delay.
 3          This is the first request for a continuance of the sentencing hearing.
 4          Dated this 12th day of December, 2018.
 5   WRIGHT MARSH & LEVY                                  DAYLE ELIESON
                                                          UNITED STATES ATTORNEY
 6
 7   BY:_/s/ Richard A. Wright                            BY: /s/ Kilby Macfadden
       RICHARD A. WRIGHT, ESQUIRE                            KILBY MACFADDEN
 8     Attorney for Defendant Spencer                        Assistant U.S. Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                     )
 4                                                 )      CASE NO. 2:18-CR-00107-APG-GWF
            Plaintiff,                             )
 5                                                 )
                    vs.                            )
 6                                                 )      ORDER
     DEANDRE SPENCER,                              )
 7                                                 )
            Defendant.                             )
 8                                                 )
 9
10          Based on the Stipulation of the parties, the Court hereby continues the sentencing of
11   Defendant Deandre Spencer in this matter. The ends of justice served by granting said continuance
12   outweigh the best interest of the public and the Defendant in speedy sentencing, because the failure
13   to grant said continuance would be likely to result in a miscarriage of justice, and would deny the
14   parties herein sufficient time and the opportunity within which to be able to effectively and
15   thoroughly prepare and appear for sentencing, taking into account the exercise of due diligence.
16          IT IS THEREFORE ORDERED that the sentencing in the above-captioned matter currently
17   scheduled for December 13, 2018 at 10:00 a.m. be vacated and continued to
    Friday,December
18 Friday, December 21,
                     21,2019
                         2018
   ____________________________,         9:00 __.m.
                                 at __________ a    in Courtroom 6C.
19                      13th
            DATED this ________day of December, 2018.
20
21
22                                                        _________________________________
                                                          ANDREW P. GORDON
23                                                        United States District Judge
24
25
26
27
28
